Per Curiam.

Both of these cases involve appeals from decisions of the State Personnel Board of Review in relation to the civil service status of deputy sheriffs. Both cases are controlled by our decision in In re Termination of Employment (1974), 40 Ohio St. 2d 107.
*182In case No. 74-644 (Bilchek v. State Personnel Board of Review), the Board of Review, relying upon a decision of the Court of Common Pleas of Wood County (affirmed by the Court of Appeals for Wood County), found that it had no jurisdiction to consider an appeal from a termination of the employment of a deputy sheriff. The Court of Common Pleas of Franklin County and the Court of Appeals affirmed. The cause is now before this court on a motion to certify the record.
In In re Termination of Employment, supra, this court reversed that part of the judgment of the Court of Appeals for Wood County, relied upon by the board, and held that the board did have jurisdiction over the termination of employment of deputy sheriffs.
Therefore, in case No. 74-644, we allow the motion to certify the record and reverse the judgment of the Court of Appeals, and remand the cause to the Court of Appeals, with instructions that the cause be returned to the State Personnel Board of Review for consideration on the merits.
In case No. 74-959 (In re Appeal of Henderson), the State Personnel Board of Review ruled that the three deputy sheriffs who were dismissed by the sheriff were in the classified civil service, and ordered their reinstatement. The Court of Common Pleas dismissed an appeal and the Court of Appeals affirmed and certified the record of the case to this court for review and final determination. This case involves some of the same parties involved in In re Termination of Employment, supra, and, upon the basis of our decision in that case, we affirm the judgment of the Court of Appeals.
In case No. 74-644 — Judgment reversed.
In case No. 74-959 — Judgment affirmed. ■
0 ’Neill, C. J-, Herbert, Stern, Celebrezze, W. Browu, and P. BrowN, JJ., concur.